                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


KEVIN DEWITT LONG,                                   )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:19-CV-143-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Court hereby remands this case to
Defendant, pursuant to sentence four of 42 U.S.C. § 405(g), for further administrative
proceedings.



This Judgment Filed and Entered on October 22, 2019, and Copies To:
Jonathan P. Miller                                   (via CM/ECF electronic notification)
Amanda B. Gilman                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
October 22, 2019                             (By) /s/ Nicole Sellers
                                              Deputy Clerk
